SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
135
CA 10-00448
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


JASON PHILLIPS, ET AL., PLAINTIFFS,

                     V                                            ORDER

HENRY B’S INC., ET AL., DEFENDANTS,
AND JON W. BUCHWALD, INDIVIDUALLY AND
AS OWNER OF PROPERTY AT 86 FALL STREET,
DEFENDANT-APPELLANT.
(ACTION NO. 1.)
----------------------------------------------
JASON PHILLIPS, ET AL., PLAINTIFFS,

                     V

VILLAGE OF SENECA FALLS, DEFENDANT-RESPONDENT.
(ACTION NO. 2.)


COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (MAUREEN G. FATCHERIC OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WEBSTER SZANYI LLP, BUFFALO (RYAN G. SMITH OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Seneca County (Dennis
F. Bender, A.J.), entered January 28, 2010. The order, insofar as
appealed from, granted the motion of defendant Village of Seneca Falls
for summary judgment dismissing the complaint and all cross claims
against it and denied the cross motion of defendant Jon W. Buchwald,
individually and as owner of property at 86 Fall Street, for leave to
serve an amended answer.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 10, 2011                     Patricia L. Morgan
                                                 Clerk of the Court